Citation Nr: 0523658	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

The veteran's claim was remanded by the Board for further 
development in February 2005.

The Board notes that the claims file does not contain an 
Informal Hearing Presentation from the veteran's service 
representative.  However, due to the favorable outcome of 
this case, the veteran is not adversely impacted by the lack 
of this document. 



FINDING OF FACT

The veteran has left hearing loss disability which is due to 
exposure to acoustic trauma in service.


CONCLUSION OF LAW

Left ear hearing loss was incurred as a result of active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duties to notify and assist, in 
light of the favorable determination contained herein, a 
remand for further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

History and Analysis

The veteran maintains that he has bilateral hearing loss due 
to exposure to the acoustic trauma of jet engines in service.  
In a January 2003 letter, the veteran's spouse stated that 
she had known the veteran prior to his service.  She asserted 
that the veteran's hearing was normal before he went into 
service, but that he had noticeable hearing problems when he 
returned from service.

A September 1967 examination report and the veteran's Form 
DD-214 support the veteran's assertion that he worked around 
jet aircraft.

Audiological examinations performed during the veteran's 
service did not indicate that the veteran had hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385.  However, the 
veteran's May 1969 discharge examination report does note 
that the veteran had bilateral high frequency hearing loss, 
not considered disabling.

On VA audiological examination in May 2003, the veteran 
reported stable bilateral hearing loss since about 1969.  He 
reported military noise exposure to aircraft, large guns, 
rockets, small arms, explosions and blasts.  He reported 
civilian noise exposure from hunting.  Other significant 
history included possibly taking quinine in the military.  
Examination revealed that the veteran had right ear puretone 
thresholds of 20, 15, 20, 55, and 45 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Audiometric 
evaluation in the left ear revealed puretone thresholds of 
10, 5, 45, 55, and 60 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Speech recognition ability 
was 98 percent in both ears.  The examiner stated that some 
hearing loss began on the right during service.  The examiner 
made no comment about the veteran's left ear hearing loss.  

On VA audiological examination in May 2005, the veteran had 
right ear puretone thresholds of 15, 10, 25, 55, and 50 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Audiometric evaluation in the left ear 
revealed puretone thresholds of 10, 5, 45, 55, and 60 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition ability was 100 percent in 
the right ear and 96 percent in the left ear.  The VA 
examiner noted that the veteran was shown to have mild right 
ear loss just prior to discharge from service, but was not 
shown to have left ear hearing loss at that time.  She stated 
that these results indicated that it was not likely that the 
veteran's left ear hearing loss was related to military noise 
exposure.  She went on to state that given the veteran's 
history, it was as likely as not that the both the veteran's 
military noise exposure and his civilian noise exposure 
contributed to the veteran's current tinnitus.  

While the May 2005 VA audiological report states that it is 
not likely that the veteran's left ear hearing loss is 
related to service, that examiner then went on to opine that 
the veteran's tinnitus is likely the result of exposure to 
acoustic trauma in service.  Further, this examiner made no 
comment regarding the fact that a physician, on military 
separation examination in May 1969, diagnosed the veteran as 
having bilateral hearing loss during service.  The Board also 
notes that the veteran's records support his claim that he 
was exposed to acoustic trauma during service.  38 U.S.C.A. 
§ 1154(a) (West 2002).  The Board further notes that the 
veteran has been granted service connection for right ear 
hearing loss and for tinnitus due to exposure to acoustic 
trauma during service.  The Board realizes that there is 
conflicting evidence as to whether the veteran's current left 
ear hearing loss is related to service.  However, given that 
left ear hearing loss was diagnosed in service, given that 
the veteran currently has bilateral hearing loss disability 
for VA purposes, and given that the veteran has been found to 
have right ear hearing loss and tinnitus as a result of 
exposure to acoustic trauma during service, the Board finds 
that the evidence supporting the veteran's claim for service 
connection for left ear hearing loss is at least in 
equipoise.  See Gilbert, supra.  Accordingly, service 
connection for left ear hearing loss is granted.  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


